                 Case 2:19-cv-01992-RFB-NJK Document 24 Filed 03/24/20 Page 1 of 3



 1   KAMER ZUCKER ABBOTT
     Carol Davis Zucker #2543
 2   Dare E. Heisterman #14060
     3000 West Charleston Blvd., Suite 3
 3   Las Vegas, Nevada 89102-1990
     Tel: (702) 259-8640
 4   Fax: (702) 259-8646
     czucker@kzalaw.com
 5   dheisterman@kzalaw.com

 6   Attorneys for Defendant Sport Clips, Inc.

 7                                                    UNITED STATES DISTRICT COURT
                                                                   }:.
 8                                                        DISTRICT OF NEVADA

     DESTINIE MULLEN, an Individual,           )                                      Case No. 2:19-cv-01992-RFB-NJK
 9
                                               )
                                Plaintiff,     )
10   vs.                                       )                                      STIPULATION AND REQUEST FOR
                                               )                                      ORDER RESCHEDULING EARLY
11   SPORT CLIPS, INC., a Foreign Corporation, )                                      NEUTRAL EVALUATION SESSION
     DOES 1-X; and ROE CORPORATIONS 1-X, )
12                                             )                                      (SECOND REQUEST)
                                Defendants.    )
     ______________________________________ )
13
                  Plaintiff Destinie Mullen (“Plaintiff”), by and through her counsel of record, the law firm of
14
     HKM Employment Attorneys LLP, and Defendant Sport Clips Inc., by and through its counsel of
15
     record, the law firm of Kamer Zucker Abbott, hereby stipulate and request an order rescheduling the
16
     the previously ordered Early Neutral Evaluation (“ENE”) and pre-ENE telephone conference from
17
     April 1, 2020 and March 31, 2020, respectively, to May 15, 2020 and May 14, 2020, or any date
18   thereafter that is convenient for the Court. In addition, the parties request that the Court extend the
19   deadline for their respective confidential written evaluation statements to be due seven days prior to

20   the date set for the ENE and to be submitted electronically to david_chavez@nvd.uscourts.gov

21   pursuant to the Court’s Minute Order dated March 17, 2020 (ECF No. 19). In support of this
     Stipulation and Request, the parties state as follows:
22
                  1.            By Order dated January 7, 2020, this Court scheduled an ENE for February 28, 2020
23
     and a pre-ENE telephone conference for February 27, 2020. [ECF No. 11]. That Order also set forth
24
     a deadline of 4:00pm on February 20, 2020 for the submission of the parties’ respective confidential


     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                              Page 1 of 3
                 Case 2:19-cv-01992-RFB-NJK Document 24 Filed 03/24/20 Page 2 of 3



 1   written evaluation statements. Id. The parties’ submitted a stipulation and request to reschedule the

 2   ENE for April 1, 2020, the pre-ENE telephone conference for March 31, 2020, and agreed that their

     respective confidential written evaluation statements shall be delivered to the undersigned's chambers
 3
     no later than 4:00 p.m. on Tuesday, March 24, 2020. See Stipulation to Reschedule ENE (ECF No.
 4
     12). The Court granted the parties’ Stipulation. See Order granting Stipulation to Reschedule ENE
 5
     (ECF No. 13).
 6
                  2.            The Court recently modified its Order Scheduling Early Neutral Evaluation (ECF No.
 7
     11) and Order granting Stipulation (ECF No. 13) in two respects: 1.) by requiring the parties to submit
 8   their written evaluation statements electronically and 2.) ordering the ENE to proceed telephonically.

 9   See Minute Order dated March 17, 2020 [ECF No. 19].

10                3.            The reasoning for the parties’ second request to reschedule ENE is laid out in the

     Emergency Motion filed by Defendant on March 23, 2020. [ECF No. 22]. Due to the present
11
     COVID-19 pandemic, and the orders in Nevada and other states requiring closing of salons, Sport
12
     Clips is in the process of making significant changes in its business, including laying off most of its
13
     employees in a number of states around the country and dealing with other economic and financial
14
     issues. This has rendered senior management and the human resources personnel, as well as Sport
15
     Clips’ attorney, unable to assist in preparing for the ENE and to attend it even telephonically.
16                4.            Counsel for Defendant has conferred with Plaintiff’s counsel to obtain available

17   alternate dates for the ENE session. Following those communications, the parties have agreed to

18   reschedule the ENE to May 15, 2020 and the pre-ENE telephone conference to May 14, 2020, or any

     date thereafter that is convenient for the Court, at the times originally ordered. The parties have also
19
     agreed that their respective confidential written evaluation statements shall be due seven days prior to
20
     the date set for the ENE and to be submitted electronically to david_chavez@nvd.uscourts.gov
21
     pursuant to the Court’s Minute Order dated March 17, 2020 [ECF No. 19].
22
                  4.            This is the second request by the parties to reschedule the ENE and is not sought for
23
     any improper purpose or other reason of delay.
24                WHEREFORE, the parties respectfully request that the Court reschedule the ENE to May



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                      Page 2 of 3
                 Case 2:19-cv-01992-RFB-NJK Document 24 Filed 03/24/20 Page 3 of 3



 1   15, 2020 and the pre-ENE telephone conference to May 14, 2020, or any date thereafter that is

 2   convenient for the Court, and at the times originally ordered.

                  Correspondingly, the parties’ also request that the Court extend the deadline for the parties’
 3
     submission of their confidential written evaluation statements to be due seven days prior to the date
 4
     set for the ENE and to be submitted electronically to david_chavez@nvd.uscourts.gov pursuant to
 5
     the Court’s Minute Order dated March 17, 2020 [ECF No. 19].
 6
                  DATED this 24th day of March, 2020.
 7
       HKM EMPLOYMENT ATTORNEYS LLP                                                   KAMER ZUCKER ABBOTT
 8
       By: /s/ Marta D. Kurshumova ______                                             By: _/s/Carol Davis Zucker___________
           Jenny L. Foley         #9017                                                   Carol D. Zucker          #2543
 9
           Dana Sniegocki         #11715                                                  Dare E. Heisterman       #14060
           Marta D. Kurshumova #14728                                                     3000 West Charleston Boulevard, Suite 3
10
           1785 East Sahara Avenue, Suite 325                                             Las Vegas, Nevada 89102
           Las Vegas, Nevada 89104                                                        Tel: (702) 259-8640
11
           Tel: (702) 625-3893                                                            Fax: (702) 259-8646
           Fax: (702) 625-3893
12
                Attorneys for Plaintiff Destinie Mullen                                   Attorneys for Defendant Sport Clips, Inc.
13

14
            IT IS SO ORDERED.
      IT IS ORDERED   that ECF No. 24 is                                                IT IS SO ORDERED
15    GRANTED.
16                                                                                      DATED: March 25, 2020
             __________________
      IT IS FURTHER    ORDERED that the pre-
17    ENE call is rescheduled to May 14, 2020UNITED STATES MAGISTRATE JUDGE
             DATE
      and the ENE is rescheduled to May 15,
18    2020, both at the same times as originally
      ordered. The parties ENE statements are     _________________________________________
19    due by May 7, 2020 and must be submitted    BRENDA WEKSLER
      in accordance with ECF No. 19.
                                                                                        UNITED STATES MAGISTRATE JUDGE
20
      IT IS FURTHER ORDERED that ECF No.
21    22 is DENIED as moot.

22

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                     Page 3 of 3
